Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 4/24/19 was considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 9, 10, 12 and 15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ida et al. (JP2017223754-IDS REF).

a first lens unit (L1) having a positive refractive power (paragraph 15);
a first focus lens unit (L2) having a positive refractive power and configured to move toward the object side for focusing from infinity to a closest object distance-paragraph 15); and
a second focus lens unit (L3) having a negative refractive power and configured to move toward the image side for focusing from infinity to the closest object distance (paragraph 15),
wherein an interval between each pair of adjacent lens units is changed during focusing (figure 2),
wherein conditional expressions:
-5.00<DA/fA<-0.18 (approximately -0.24)
D/f<1.00 (value is approximately 0.68)
are satisfied where fA is a focal length of the first focus lens unit, DA is a movement amount of the first focus lens unit for focusing from infinity to the closest object distance, f is a focal length of the optical system, and D is a total lens length of the optical system.
Regarding claim 2, value is approximately -0.48.

Regarding claim 4, the optical system according to claim 1, wherein the first lens unit (L1) includes a first positive lens (r1,r2) arranged closest to the object side in the first lens unit, and a second positive lens (r3,r4) arranged on the image side of and adjacent to the first positive lens-see figure 2.
Regarding claim 7, the optical system according to claim 1, wherein a conditional expression: |β|>0.3, is satisfied where β3 is an imaging magnification of the optical system at a time when the optical system is focused on the closest object distance (paragraph 95 and example 2).
Regarding claim 9, the optical system according to claim 1, wherein the first lens unit (L1) is configured not to move for focusing (paragraph 15).
Regarding claim 10, the optical system according to claim 1, wherein the optical system consists of the first lens unit (L1), the first focus lens unit (L2), the second focus lens unit (L3), and a lens unit(L4) having a positive refractive power and configured not to move for focusing (paragraph 15).
Regarding claim 12, the optical system according to claim 1, wherein the first focus lens unit (L2) consists of one positive lens-see figure 2 and example 2-paragraph 95).

an image pickup element (at IP) configured to receive an image formed by the optical system.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 8, 11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ida et al in view of Yokoyama (US9541746)
Regarding claim 5-6 and 11, Ida teaches using a first and second focusing lens unit. Ida et al second lens unit (L3) has a single negative lens and first focusing lens unit has a single lens (L2) that has a positive power. However, Ida fails to 
In the same field of endeavor, Yokoyama teaches wherein the second focus lens unit (FB) includes a positive lens, and a negative lens (see figures 1 and 5-cemented lenses) and wherein the first focus lens unit (FA) includes a positive lens, and a negative lens (see figure 5-cemented lenses). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include this feature as a functionally equivalent focus lens, since the including cemented compound lens keeps the system compact and provides reduced aberration variation in focusing.   
Regarding claim 8, Ida et al fails to specifically disclose the optical system according to claim 1, wherein the first lens unit (L1) includes an aperture stop arranged closest to the image side in the first lens unit (see figure 2). Yokoyama teaches that the first lens unit (LF or G1) includes an aperture stop (sp) arranged closest to the image side in the first lens unit (see figures 1 and 5).  Placing an aperture along the optical axis between first and second lens group would have 
Regarding claim13, Ida-Yokoyama combination teaches the optical system according to claim 1, wherein the second focus lens unit (FB) consists of, in order from the object side to the image side, a cemented lens formed by cementing a positive lens and a negative lens (see figures 1 and 5 of Yokoyama). Ida-Yokoyama fails to specifically disclose an embodiment wherein the second focus lens unit consists of a cemented lens formed by cementing a positive lens and a negative lens and a negative lens. However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide a cemented triplet, as claimed, would provide a functionally equivalent lens for adjusting focus lens, since multiple lens focus lens structures are known in the art and providing a cemented triplet would keep the lens compact. 
Regarding claim 14, see Examiner’s notes in claims 5-6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Naruse et al (US20170090150) teaches an imaging lens with a focusing lens group that includes cemented lenses.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        



AMH